
	
		II
		Calendar No. 623
		111th CONGRESS
		2d Session
		S. 3495
		[Report No. 111–336]
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2010
			Mr. Dorgan (for himself,
			 Mr. Merkley, Mr. Alexander, and Mrs.
			 Murray) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 28, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To promote the deployment of plug-in electric drive
		  vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Electric Vehicles Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the United States
			 is the largest consumer of petroleum in the world, consuming 19,500,000 barrels
			 per day of petroleum products during 2008;
			(2)high and volatile
			 international oil prices represent a significant and ongoing threat to the
			 economic and national security of the United States;
			(3)many of the
			 nations on which the United States relies for petroleum supplies or that
			 significantly affect the world petroleum market share neither the national
			 interest nor the values of the United States;
			(4)the United States
			 imports more than 50 percent of the petroleum needs of the country each
			 day;
			(5)in 2008, the net
			 deficit of the United States in petroleum trade amounted to more than
			 $380,000,000,000, or nearly 60 percent of the total trade deficit;
			(6)the transportation
			 sector of the United States accounts for over 2/3 of total
			 national petroleum consumption and is 94 percent reliant on petroleum;
			(7)the
			 electrification of the transportation sector represents a direct pathway to
			 significant reduction in petroleum dependence, because passenger cars and light
			 trucks account for more than 60 percent of the transportation petroleum demand
			 and more than 40 percent of total petroleum demand in the United States;
			(8)the
			 electrification of the transportation sector promotes national energy security
			 because the electric power sector uses a diverse range of domestic electricity
			 generation sources;
			(9)electric drive
			 vehicles, when running on electric power, produce no tailpipe emissions;
			(10)the deployment of
			 700,000 plug-in electric drive vehicles would result in a petroleum savings of
			 approximately 10,000,000 barrels per year compared to the annual petroleum
			 consumption as of the date of enactment of this Act;
			(11)in 2030, the
			 United States could feasibly deploy more than 100,000,000 plug-in electric
			 drive vehicles, which would result in a petroleum savings of more than
			 1,000,000,000 barrels of petroleum per year and greenhouse gas reductions of
			 over 300,000,000 tons of carbon dioxide compared to the annual petroleum
			 consumption and greenhouse gas emissions as of the date of enactment of this
			 Act; and
			(12)a targeted
			 deployment program for plug-in electric drive vehicles that is focused on
			 competitively selected deployment communities—
				(A)is a critical
			 component of a comprehensive effort to speed plug-in electric drive vehicle
			 penetration rates;
				(B)will contribute to
			 the larger national effort to deploy plug-in electric drive vehicles;
				(C)will inform best
			 practices for the wide-scale deployment of plug-in electric drive vehicles;
			 and
				(D)will substantially
			 reduce the oil consumption of the United States.
				3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
			(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building or the structural components of a
			 building) if the property is used for the recharging of motor vehicles
			 propelled by electricity, including electrical panel upgrades, wiring, conduit,
			 trenching, pedestals, and related equipment.
			(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 304.
			(4)Deployment
			 communityThe term
			 deployment community means a community selected by the Secretary
			 to be part of the targeted plug-in electric drive vehicles deployment
			 communities program under section 106.
			(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
			(6)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
			(7)Plug-in electric
			 drive vehicle
				(A)In
			 generalThe term plug-in electric drive vehicle has
			 the meaning given the term in section 131(a)(5) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a)(5)).
				(B)InclusionsThe
			 term plug-in electric drive vehicle includes—
					(i)a low speed
			 plug-in electric drive vehicles that meet the Federal Motor Vehicle Safety
			 Standards described in section 571.500 of title 49, Code of Federal Regulations
			 (or successor regulations); and
					(ii)any other motor
			 vehicles that can be recharged from an external source of motive power and that
			 is authorized to travel on the Federal-aid system of highways.
					(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 202.
			(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(10)Task
			 ForceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 305.
			INational plug-in
			 electric drive vehicle deployment program.
			101.National
			 Plug-In Electric Drive Vehicle Deployment Program
				(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
				(b)GoalsThe
			 goals of the national program described in subsection (a) include—
					(1)the reduction and
			 displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
					(2)the reduction of
			 greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
					(3)the facilitation
			 of the rapid deployment of plug-in electric drive vehicles;
					(4)the achievement of
			 significant market penetrations by plug-in electric drive vehicles
			 nationally;
					(5)the establishment
			 of models for the rapid deployment of plug-in electric drive vehicles
			 nationally, including models for the deployment of residential, private, and
			 publicly available charging infrastructure;
					(6)the increase of
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
					(7)the encouragement
			 of the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(8)the facilitation
			 of the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining grid system
			 performance and reliability;
					(9)the provision of
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
					(10)the support of
			 workforce training across the United States relating to plug-in electric drive
			 vehicles.
					(c)DutiesIn
			 carrying out this title, the Secretary shall—
					(1)provide technical
			 assistance to State, local, and tribal governments that want to create
			 deployment programs for plug-in electric drive vehicles in the communities over
			 which the governments have jurisdiction;
					(2)perform national
			 assessments of the potential deployment of plug-in electric drive
			 vehicles;
					(3)synthesize and
			 disseminate data from the deployment of plug-in electric drive vehicles;
					(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
					(5)carry out
			 workforce training under section 104;
					(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 106; and
					(7)in conjunction
			 with the Task Force, make recommendations to Congress and the President on
			 methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
					(d)ReportNot
			 later than 1 year after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
					(1)a description of
			 the progress made by—
						(A)the technical
			 assistance program under section 103; and
						(B)the workforce
			 training program under section 104; and
						(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this title.
					(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
					(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 106; and
					(2)any other
			 educational information that the Secretary determines to be appropriate.
					(f)Authorization of
			 AppropriationsFor the period of fiscal years 2011 through 2016,
			 there are authorized to be appropriated $100,000,000 to carry out sections 101
			 through 103.
				102.National
			 assessment and plan
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall carry out a national assessment and develop a national
			 plan for plug-in electric drive vehicle deployment that includes—
					(1)an assessment of
			 the maximum feasible deployment of plug-in electric drive vehicles by 2020 and
			 2030;
					(2)the establishment
			 of national goals for market penetration of plug-in electric drive vehicles by
			 2020 and 2030;
					(3)a plan for
			 integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 106 to prepare
			 communities across the Nation for the rapid deployment of plug-in electric
			 drive vehicles;
					(4)a plan for
			 providing technical assistance to communities across the United States to
			 prepare for plug-in electric drive vehicle deployment;
					(5)a plan for
			 quantifying the reduction in petroleum consumption and the net impact on
			 greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles; and
					(6)in consultation
			 with the Task Force, any recommendations to the President and to Congress for
			 changes in Federal programs (including laws, regulations, and
			 guidelines)—
						(A)to better promote
			 the deployment of plug-in electric drive vehicles; and
						(B)to reduce barriers
			 to the deployment of plug-in electric drive vehicles.
						(b)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 106 and other relevant data to update the plan to reflect real world market
			 conditions.
				103.Technical
			 assistance
				(a)Technical
			 assistance to State, local, and tribal governments
					(1)In
			 generalIn carrying out this title, the Secretary shall provide,
			 at the request of the applicable elected official, technical assistance to
			 State, local, and tribal governments to assist with the deployment of plug-in
			 electric drive vehicles.
					(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
						(A)training on codes
			 and standards for building and safety inspectors;
						(B)training on best
			 practices for expediting permits and inspections;
						(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
						(D)the dissemination
			 of information regarding best practices for the deployment of plug-in electric
			 drive vehicles.
						(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
						(A)communities
			 that—
							(i)applied to
			 participate in the program described in section 106;
							(ii)were determined
			 to have strong applications; and
							(iii)were not
			 selected to be deployment communities;
							(B)communities that
			 demonstrate engaged partnerships among public and private stakeholders,
			 including—
							(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
							(ii)all relevant
			 generators and distributors of electricity;
							(iii)public utility
			 commissions;
							(iv)departments of
			 public works and transportation;
							(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
							(vi)plug-in electric
			 drive vehicle manufacturers or retailers;
							(vii)third-party
			 providers of charging infrastructure or services;
							(viii)owners of any
			 major fleet that will participate in the program;
							(ix)as appropriate,
			 owners and operators of regional electric power distribution and transmission
			 facilities; and
							(x)other existing
			 community coalitions recognized by the Department of Energy;
							(C)communities that
			 have best demonstrated that the public is likely to embrace plug-in electric
			 drive vehicles;
						(D)communities that
			 have shown a commitment to serving diverse consumer charging infrastructure
			 needs, including the charging infrastructure needs for single- and multi-family
			 housing and public and privately owned commercial infrastructure; and
						(E)communities that
			 have established regulatory and educational efforts to facilitate consumer
			 acceptance of electric drive vehicles, including by—
							(i)adopting (or being
			 in the process of adopting) streamlined permitting and inspections processes
			 for residential charging infrastructure; and
							(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other Web sites.
							(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
						(A)the program
			 established by section 106; and
						(B)the activities
			 carried out by the Task Force.
						(5)Grants
						(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments to assist the governments—
							(i)in preparing a
			 community deployment plan under section 106; and
							(ii)in preparing and
			 implementing programs that support the deployment of plug-in electric drive
			 vehicles.
							(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
						(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
							(i)to develop a
			 community deployment plan that shall be submitted to the next available
			 competition under section 106; and
							(ii)to carry out
			 activities that encourage the deployment of plug-in electric drive vehicles
			 including—
								(I)planning for and
			 installing charging infrastructure;
								(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
								(III)workforce
			 training, including the training of permitting officials;
								(IV)public education
			 described in the proposed marketing plan;
								(V)shifting State,
			 local, or tribal government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing Federal alternative fleet vehicles requirements;
			 and
								(VI)any other
			 activities, as determined to be necessary by the Secretary.
								(b)Updating model
			 building codes, permitting and inspection processes, and zoning or parking
			 rules
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop and publish—
						(A)model building
			 codes for the inclusion of separate circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations of private residences,
			 buildings, or other structures that could provide publicly available charging
			 infrastructure;
						(B)model construction
			 permitting or inspection processes that allow for the expedited installation of
			 charging infrastructure for purchasers of plug-in electric drive vehicles
			 (including a permitting process that allows a vehicle purchaser to have
			 charging infrastructure installed not later than 1 week after a request);
			 and
						(C)model zoning,
			 parking rules, or other local ordinances that—
							(i)facilitate the
			 installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
							(ii)allow for access
			 to publicly available charging infrastructure.
							(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 106 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
					(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
					104.Workforce
			 training
				(a)Maintenance and
			 support
					(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
					(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain plug-in electric drive
			 vehicles and the infrastructure required to support plug-in electric drive
			 vehicles.
					(3)ScopeTraining
			 funded under this subsection shall include training for—
						(A)first
			 responders;
						(B)electricians and
			 contractors who will be installing infrastructure;
						(C)engineers;
						(D)code inspection
			 officials; and
						(E)dealers and
			 mechanics.
						(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $150,000,000 to carry out this section.
				105.Federal
			 fleets
				(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
					(1)is an alternative
			 fuel (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13218)); and
					(2)shall be accounted
			 for under Federal fleet management reporting requirements, not under Federal
			 building management reporting requirements.
					(b)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act and at the completion of the Program, the Federal Energy Management
			 Program and the General Services Administration, in consultation with the Task
			 Force, shall complete an assessment of Federal Government fleets, including the
			 Postal Service and the Department of Defense, and submit a report to Congress
			 that describes—
					(1)for each Federal
			 agency, which types of vehicles the agency uses that would or would not be
			 suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
					(2)how many plug-in
			 electric drive vehicles could be deployed by the Federal Government in 5 years
			 and in 10 years, assuming that plug-in electric drive vehicles are available
			 and are purchased when new vehicles are needed or existing vehicles are
			 replaced;
					(3)the estimated cost
			 to the Federal Government for vehicle purchases under paragraph (2); and
					(4)a description of
			 any updates to the assessment and plan based on new market data.
					(c)Inventory and
			 data collection
					(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
						(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
						(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
						(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
						(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
						(B)develop a plan to
			 deploy plug-in electric drive vehicles.
						(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
						(A)analyze the
			 information submitted by each agency under paragraph (2);
						(B)approve or suggest
			 amendments to the plan of each agency to ensure that the plan is consistent
			 with the goals and requirements of this Act; and
						(C)submit a plan to
			 Congress and the General Services Administration to be used in developing the
			 pilot program described in subsection (e).
						(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
				(e)Pilot program To
			 deploy plug-In electric drive vehicles in the Federal fleet
					(1)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in the Federal fleet during the 5-year period
			 beginning on the date of enactment of this Act.
					(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
						(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
						(B)the deployment and
			 integration of plug-in electric drive vehicles in the Federal fleet; and
						(C)the contribution
			 of plug-in electric drive vehicles in the Federal fleet toward reducing the use
			 of fossil fuels and greenhouse gas emissions.
						(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
						(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
						(B)includes an
			 analysis of the data collected under this subsection.
						(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Federal Government to pay for incremental
			 costs to purchase or lease plug-in electric drive vehicles and the requisite
			 charging infrastructure for Federal fleets $25,000,000.
				106.Targeted
			 Plug-in Electric Drive Vehicle Deployment Communities Program
				(a)Establishment
					(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 101 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
					(2)Phase 1
						(A)In
			 generalThe Secretary shall establish a competitive process to
			 select at least 5 and not more than 15 phase 1 deployment communities for the
			 Program.
						(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
						(C)SelectionNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 select the phase 1 deployment communities under this paragraph.
						(D)TerminationPhase
			 1 of the Program shall be carried out for a 5-year period beginning on the date
			 funding under this Act is first provided to the deployment community.
						(3)Phase
			 2Not later than 5 years after the date of enactment of this Act,
			 the Secretary shall submit to Congress a report that analyzes the success of
			 phase I and, if, based on the phase I analysis, the Secretary determines that a
			 phase II program is warranted, makes recommendations and describes a plan for
			 phase II, including—
						(A)recommendations
			 regarding—
							(i)the number of
			 additional deployment communities that should be selected;
							(ii)the manner in
			 which criteria for selection should be updated;
							(iii)the manner in
			 which incentive structures for phase 2 deployment should be changed; and
							(iv)whether other
			 forms of onboard energy storage for electric drive vehicles should be included
			 in phase 2; and
							(B)a request for
			 appropriations to implement phase 2 of the Program.
						(b)GoalsThe
			 goals of the Program are—
					(1)to facilitate the
			 rapid deployment of plug-in electric drive vehicles, including—
						(A)the deployment of
			 700,000 plug-in electric drive vehicles in phase 1 in the deployment
			 communities selected under paragraph (2);
						(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
						(C)the achievement of
			 significant market penetration nationally;
						(2)to establish
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including for the deployment of residential and publicly available charging
			 infrastructure;
					(3)to increase
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
					(4)to encourage the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(5)to demonstrate the
			 integration of plug-in electric drive vehicles into electricity distribution
			 systems and the larger electric grid while maintaining grid system performance
			 and reliability;
					(6)to demonstrate
			 protocols and communication standards that facilitate vehicle integration into
			 the grid and provide seamless charging for consumers traveling through multiple
			 utility distribution systems;
					(7)to investigate
			 differences among deployment communities and to develop best practices for
			 implementing vehicle electrification in various communities, including best
			 practices for planning for and facilitating the construction of residential and
			 publicly available infrastructure to support plug-in electric drive
			 vehicles;
					(8)to collect
			 comprehensive data on the purchase and use of plug-in electric drive vehicles
			 to inform best practices for rapidly deploying plug-in electric drive vehicles
			 in other locations, including for the installation of charging infrastructure;
			 and
					(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States.
					(c)Phase 1
			 deployment community selection criteria
					(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities in phase 1 serve as models of
			 deployment for various communities across the United States.
					(2)SelectionIn
			 selecting communities under this section, the Secretary—
						(A)shall ensure, to
			 the maximum extent practicable, that—
							(i)the combination of
			 selected communities is diverse in population, demographics, urban and suburban
			 composition, typical commuting patterns, climate, and type of utility
			 (including regulated, municipal, cooperative, and vertically integrated
			 utilities);
							(ii)the combination
			 of selected communities is diverse in geographic distribution, and at least 1
			 deployment community is located in each Petroleum Administration for Defense
			 District;
							(iii)at least 1
			 community selected has a population of less than 125,000;
							(iv)each deployment
			 community will achieve significant market penetration; and
							(v)the deployment
			 communities are representative of other communities across the United
			 States;
							(B)is encouraged to
			 select a combination of deployment communities that includes multiple models or
			 approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure; and
						(C)in addition to the
			 criteria described in subparagraph (A), may give preference to applicants
			 proposing a greater non-Federal cost share.
						(3)Criteria
						(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall publish criteria for the selection of deployment
			 communities that include requirements that applications be submitted by a
			 State, tribal, or local government entity (or groups of State, tribal, or local
			 government entities).
						(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
							(i)goals for—
								(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
								(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles; and
								(III)the adoption of
			 plug-in electric drive vehicles (including medium- or heavy-duty vehicles) in
			 private and public fleets during the 5-year duration of the Program;
								(ii)evidence
			 that—
								(I)the public is
			 likely to embrace plug-in electric drive vehicles; and
								(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
								(iii)clearly defined
			 geographic boundaries of the proposed deployment area;
							(iv)a community
			 deployment plan for the deployment of plug-in electric drive vehicles, charging
			 infrastructure, and services in the deployment community;
							(v)assurances that a
			 majority of the vehicle deployments anticipated in the plan will be for
			 personal vehicles authorized to travel on the United States Federal-aid system
			 of highways, but may also include—
								(I)private or public
			 sector plug-in electric drive fleet vehicles;
								(II)medium- and
			 heavy-duty plug-in hybrid vehicles;
								(III)low speed
			 plug-in electric drive vehicles that meet Federal Motor Vehicle Safety
			 Standards described in section 571.500 of title 49, Code of Federal
			 Regulations; and
								(IV)any other plug-in
			 electric drive vehicle authorized to travel on the United States Federal-aid
			 system of highways; and
								(vi)any other
			 merit-based criteria, as determined by the Secretary.
							(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
						(A)a proposed level
			 of cost sharing in accordance with subsection (d)(2)(C);
						(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
							(i)a list of
			 stakeholders that includes—
								(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
								(II)all relevant
			 generators and distributors of electricity;
								(III)State utility
			 regulatory authorities;
								(IV)departments of
			 public works and transportation;
								(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
								(VI)plug-in electric
			 drive vehicle manufacturers or retailers;
								(VII)third-party
			 providers of residential, private, and publicly available charging
			 infrastructure or services;
								(VIII)owners of any
			 major fleet that will participate in the program;
								(IX)as appropriate,
			 owners and operators of regional electric power distribution and transmission
			 facilities; and
								(X)as appropriate,
			 other existing community coalitions recognized by the Department of
			 Energy;
								(ii)evidence of the
			 commitment of the stakeholders to participate in the partnership;
							(iii)a clear
			 description of the role and responsibilities of each stakeholder; and
							(iv)a plan for
			 continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
							(C)a description of
			 the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
						(D)a plan for
			 deploying residential, private, and publicly available charging infrastructure,
			 including—
							(i)an assessment of
			 the number of consumers who will have access to private residential charging
			 infrastructure;
							(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
							(iii)a plan for
			 ensuring that the charging infrastructure be able to send and receive the
			 information needed to interact with the grid and be compatible with smart grid
			 technologies to the extent feasible;
							(iv)an estimate of
			 the number and dispersion of publicly and privately owned charging stations
			 that will be publicly or commercially available;
							(v)an estimate of the
			 quantity of charging infrastructure that will be privately funded or located on
			 private property; and
							(vi)a description of
			 equipment to be deployed, including assurances that, to the maximum extent
			 practicable, equipment to be deployed will meet open, nonproprietary standards
			 for connecting to plug-in electric drive vehicles that are either—
								(I)commonly accepted
			 by industry at the time the equipment is being acquired; or
								(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
								(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
						(F)descriptions of
			 updated building codes (or a plan to update building codes before or during the
			 grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
						(G)descriptions of
			 updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed within 1 week;
						(H)descriptions of
			 updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
						(I)a plan to ensure
			 that each resident in a deployment community who purchases and registers a new
			 plug-in electric drive vehicle throughout the duration of the deployment
			 community receives a minimum of $2,500 in consumer benefits, in addition to any
			 Federal incentives, that may include—
							(i)a rebate of part
			 of the purchase price of the vehicle;
							(ii)reductions in
			 sales taxes or registration fees;
							(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
							(iv)rebates or
			 reductions in State or local toll road access charges;
							(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
						(K)a proposed plan
			 for making necessary utility and grid upgrades, including economically sound
			 information technology upgrades and a plan for recovering the cost of the
			 upgrades;
						(L)a description of
			 utility, grid operator, or third-party charging service provider, policies and
			 plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
							(i)rate structures or
			 provisions and billing protocols for the charging of plug-in electric drive
			 vehicles;
							(ii)analysis of
			 potential impacts to the grid;
							(iii)plans for using
			 information technology or third-party aggregators to minimize the effects of
			 charging on peak loads; and
							(iv)plans for working
			 with smart grid technologies or third-party aggregators for the purposes of
			 smart charging and for allowing 2-way communication and electricity
			 movement;
							(M)a deployment
			 timeline;
						(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
						(O)a description of
			 the manner in which any grant funds applied for under subsection (d) will be
			 used and the proposed local cost share for the funds.
						(d)Phase 1
			 applications and grants
					(1)In
			 generalNot later than 120 days after the date of publication by
			 the Secretary of the selection criteria described in subsection (c)(3), any
			 State, tribe, or local government, or group of State, tribe, or local
			 governments may apply to the Secretary to become a deployment community.
					(2)Grants
						(A)In
			 generalIn each application, the applicant may request up to
			 $500,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
						(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
							(i)planning for and
			 installing charging infrastructure, including offering additional incentives as
			 described in subsection (c)(4)(I);
							(ii)updating building
			 codes, zoning or parking rules, or permitting or inspection processes as
			 described in subparagraphs (F), (G), and (H) of subsection (c)(4);
							(iii)reducing the
			 cost and increasing the consumer adoption of plug-in electric drive vehicles
			 through incentives as described in subsection (c)(4)(I);
							(iv)workforce
			 training, including training of permitting officials;
							(v)public education
			 and marketing described in the proposed marketing plan; and
							(vi)shifting State,
			 tribal, or local government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing Federal alternative fleet vehicle
			 requirements.
							(C)Cost-sharing
							(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
							(ii)Non-Federal
			 sourcesThe Secretary shall—
								(I)determine the
			 appropriate cost share for each selected applicant; and
								(II)require that not
			 less than 20 percent of the cost of an activity funded by a grant under this
			 paragraph be provided by a non-Federal source.
								(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
							(iv)Calculation of
			 amountIn calculating the amount of the non-Federal share under
			 this section, the Secretary—
								(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
									(aa)cash;
									(bb)personnel
			 costs;
									(cc)the value of a
			 service, other resource, or third party in-kind contribution determined in
			 accordance with the applicable circular of the Office of Management and
			 Budget;
									(dd)indirect costs or
			 facilities and administrative costs; or
									(ee)any funds
			 received under the power program of the Tennessee Valley Authority or any Power
			 Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
									(II)shall include
			 contributions made by State, tribal, or local government entities and private
			 entities; and
								(III)shall not
			 include—
									(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
									(bb)proceeds from the
			 prospective sale of an asset of an activity; or
									(cc)other
			 appropriated Federal funds.
									(v)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
							(vi)Title to
			 propertyThe receipt of Federal funds under this section shall
			 not prohibit the purchaser of a vehicle, equipment, or other property from
			 retaining sole, permanent title to the vehicle, equipment, or property at the
			 conclusion of the program.
							(3)SelectionNot
			 later than 120 days after the application deadline established under paragraph
			 (1), the Secretary shall announce the names of the deployment communities
			 selected under this subsection.
					(e)Reporting
			 requirements
					(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
						(A)determine what
			 data will be required to be collected by participants in deployment communities
			 and submitted to the Department to allow for analysis of the deployment
			 communities; and
						(B)develop metrics to
			 determine the success of the deployment communities.
						(2)Provision of
			 dataAs a condition of participation in the Program, a deployment
			 community shall provide any data identified by the Secretary under paragraph
			 (1).
					(3)ReportsNot
			 later than 3 years after the date of enactment of this Act and again after the
			 completion of the Program, the Secretary shall submit to Congress a report that
			 contains—
						(A)a description of
			 the status of—
							(i)the deployment
			 communities and the implementation of the deployment plan of each deployment
			 community;
							(ii)the rate of
			 vehicle manufacturing deployment and market penetration of plug-in electric
			 drive vehicles; and
							(iii)the deployment
			 of residential and publicly available infrastructure;
							(B)a description of
			 the challenges experienced and lessons learned from the program to date,
			 including the activities described in subparagraph (A); and
						(C)an analysis of the
			 data collected under this subsection.
						(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $4,000,000,000.
				(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
					(1)in subparagraph
			 (A), by striking Before September 30, 2009, the State and
			 inserting The State; and
					(2)in subparagraph
			 (B), by striking Before September 30, 2009, the State and
			 inserting The State.
					IIResearch and
			 development
			201.Research and
			 development program
				(a)Research and
			 development program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
					(2)Use of
			 fundsThe program may include funding for—
						(A)the development of
			 low-cost, smart-charging and vehicle-to-grid connectivity technology;
						(B)the benchmarking
			 and assessment of open software systems using nationally established evaluation
			 criteria; and
						(C)new technologies
			 in electricity storage for vehicles.
						(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
					(b)Secondary use
			 applications program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
						(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
						(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets; and
						(C)identifies the
			 potential uses of a vehicle battery—
							(i)with the most
			 promise for market development; and
							(ii)for which market
			 development would be aided by a demonstration project.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
					(c)Secondary use
			 demonstration projects
					(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
					(2)Publication of
			 guidelinesNot later than 30 months after the date of enactment
			 of this Act, the Secretary shall—
						(A)publish the
			 guidelines described in paragraph (1); and
						(B)solicit
			 applications for funding for demonstration projects.
						(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
					(d)Materials
			 Recycling Study
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,535,000,000,
			 including—
					(1)$1,500,000,000 for
			 use in conducting the program described in subsection (a) for fiscal years 2011
			 through 2020;
					(2)$5,000,000 for use
			 in conducting the program described in subsection (b) for fiscal years 2011
			 through 2016;
					(3)$25,000,000 for
			 use in providing grants described in subsection (c) for fiscal years 2011
			 through 2020; and
					(4)$5,000,000 for use
			 in conducting the study described in subsection (d) for fiscal years 2011
			 through 2013.
					202.Advanced
			 batteries for tomorrow prize
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
				(b)Battery
			 specifications
					(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
						(A)able to power a
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
						(B)of a size that
			 would not be cost-prohibitive or create space constraints, if mass-produced;
			 and
						(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
						(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
					(c)Private
			 funds
					(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
						(A)without further
			 appropriation; and
						(B)without fiscal
			 year limitation.
						(2)Restriction on
			 participationAn entity providing private funds for the Prize may
			 not participate in the competition for the Prize.
					(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
				(e)Third party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
				(f)EligibilityTo
			 be eligible for an award under this section—
					(1)in the case of a
			 private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
					(2)in the case of an
			 individual (whether participating as a single individual or in a group), the
			 individual shall be a citizen or lawful permanent resident of the United
			 States.
					(g)Award
			 amounts
					(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
					(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
						(A)activities
			 described in subsection (b); or
						(B)advances in
			 battery durability, energy density, and power density.
						(h)500-Mile battery
			 award fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
					(2)Transfers to
			 FundThe Fund shall consist of—
						(A)such amounts as
			 are appropriated to the Fund under subsection (i); and
						(B)such amounts as
			 are described in subsection (c) and that are provided for the Fund.
						(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
					(4)Annual
			 reports
						(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
							(i)the Committees on
			 Appropriations of the House of Representatives and of the Senate;
							(ii)the Committee on
			 Energy and Natural Resources of the Senate; and
							(iii)the Committee on
			 Energy and Commerce of the House of Representatives.
							(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
							(i)A statement of the
			 amounts deposited into the Fund.
							(ii)A description of
			 the expenditures made from the Fund for the fiscal year, including the purpose
			 of the expenditures.
							(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
							(iv)A statement of
			 the balance remaining in the Fund at the end of the fiscal year.
							(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
						(A)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
						(B)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
						(C)by adding at the
			 end the following:
							
								(38)a separate
				statement for the 500-mile Battery Fund established under section 8(h) of the
				Promoting Electric Vehicles Act of
				2010, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
								.
						(i)Authorization of
			 appropriationsThere is authorized to be appropriated—
					(1)$10,000,000 to
			 carry out subsection (g)(1); and
					(2)$1,000,000 to
			 carry out subsection (g)(2).
					203.Study on the
			 supply of raw materials
				(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
					(1)identifies the raw
			 materials needed for the manufacture of plug-in electric drive vehicles,
			 batteries, and other components for plug-in electric drive vehicles, and for
			 the infrastructure needed to support plug-in electric drive vehicles;
					(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
					(3)assesses, in
			 consultation with the National Academy of Sciences, the degree of risk to the
			 manufacture, maintenance, deployment, and use of plug-in electric drive
			 vehicles associated with the supply of those raw materials; and
					(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
				204.Study on the
			 collection, preservation, and access to data collected from plug-in electric
			 drive vehicles
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
					(1)identifies—
						(A)the data that may
			 be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
						(B)the scientific,
			 economic, commercial, security, and historic potential of the data described in
			 subparagraph (A); and
						(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
						(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to—
						(A)the collection,
			 storage, and preservation of the data described in paragraph (1)(A);
						(B)ownership of the
			 data described in paragraph (1)(A);
						(C)access to the data
			 described in paragraph (1)(A); and
						(D)informed consent
			 and privacy protections for owners and users of plug-in electric drive
			 vehicles.
						(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
				IIIMiscellaneous
			301.Utility
			 planning for plug-in electric drive vehicles
				(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
					(1)in section 111(d)
			 (16 U.S.C. 2621(d)), by adding at the end the following:
						
							(20)Plug-in
				electric drive vehicle planning
								(A)Utility plan for
				plug-in electric drive vehicles
									(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles, including medium- and heavy-duty hybrid
				electric vehicles in the service area of the electric utility.
									(ii)RequirementsA
				plan under clause (i) shall investigate—
										(I)various levels of
				potential penetration of plug-in electric drive vehicles in the utility service
				area;
										(II)the potential
				impacts that the various levels would have on distribution infrastructure and
				on the operation of the transmission grid; and
										(III)the role of
				third parties in providing reliable and economical charging services.
										(iii)WaiverAn
				electric utility that determines that the electric utility will have no
				meaningful penetration of plug-in electric drive vehicles during the 5-year
				period beginning on the date of enactment of this paragraph may petition the
				Secretary to waive clause (i) for 5 years.
									(iv)Updates
										(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 5 years.
										(II)Resubmission of
				waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
										(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
									(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility shall—
									(i)participate in any
				local plan for the deployment of recharging infrastructure in communities
				located in the footprint of the authority or utility;
									(ii)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
									(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
									(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility may consider whether, and to what extent, to
				allow cost recovery for plans and implementation of plans.
								(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each municipal and cooperative
				electric utility, shall complete the consideration, and shall make the
				determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
								;
					(2)in section 112(c)
			 (16 U.S.C. 2622(c))—
						(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
							
								(1)In
				generalEach
				State
								;
						(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
							
								(2)Specific
				standards
									(A)Net metering and
				fossil fuel generation efficiencyIn the
				case
									; 
						(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
							
								(B)Time-based
				metering and communicationsIn the
				case
								;
						(D)in the fourth
			 sentence—
							(i)by striking
			 In the case and inserting the following:
								
									(C)InterconnectionIn
				the case
									;
				and
							(ii)by striking
			 paragraph (15) and inserting paragraph (15) of section
			 111(d);
							(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
							
								(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
								;
				and
						(F)by adding at the
			 end the following:
							
								(E)Plug-in electric
				drive vehicle planningIn the case of the standards established
				by paragraph (20) of section 111(d), the reference contained in this subsection
				to the date of enactment of this Act shall be deemed to be a reference to the
				date of enactment of that paragraph.
								;
				and
						(3)in section 112(d)
			 (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
					(b)Report
					(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
						(A)accommodation for
			 billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
						(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power; and
						(C)integration of
			 plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems.
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
						(A)the issues and
			 model solutions described in paragraph (1); and
						(B)any other issues
			 that the Task Force and Secretary determine to be appropriate.
						302.Loan guarantees
			 for advanced battery purchases for use in stationary applicationsSubtitle B of title I of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
				
					137.Loan guarantees
				for advanced battery purchases
						(a)DefinitionsIn
				this section:
							(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
								(A)has at least 4
				kilowatt hours of battery capacity; and
								(B)is designed for
				use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
								(2)Eligible
				entityThe term eligible entity means—
								(A)an original
				equipment manufacturer;
								(B)an electric
				utility;
								(C)any provider of
				range extension infrastructure; or
								(D)any other
				qualified entity, as determined by the Secretary.
								(b)Loan
				guarantees
							(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
							(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
							(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
						.
			303.Prohibition on
			 disposing of advanced batteries in landfillsAn advanced battery from a plug-in electric
			 drive vehicle shall be disposed of in accordance with the Mercury-Containing
			 and Rechargeable Battery Management Act (42 U.S.C. 14301 et seq.).
			304.Plug-in
			 Electric Drive Vehicle Technical Advisory Committee
				(a)In
			 generalThere is established
			 the Plug-in Electric Drive Vehicle Technical Advisory Committee to advise the
			 Secretary on the programs and activities under this Act.
				(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
					(1)the priorities for
			 research and development;
					(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
					(3)the development
			 and deployment of charging infrastructure;
					(4)the development of
			 uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
					(5)reporting on the
			 competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
					(c)Membership
					(1)Members
						(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
						(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
							(i)domestic
			 industry;
							(ii)institutions of
			 higher education;
							(iii)professional
			 societies;
							(iv)Federal, State,
			 and local governmental agencies (including the National Laboratories);
			 and
							(v)financial,
			 transportation, labor, environmental, or other appropriate organizations or
			 individuals with direct experience in deploying and marketing plug-in electric
			 drive vehicles, as the Secretary determines to be necessary.
							(2)Terms
						(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
						(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
						(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
						(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
					(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this Act.
				(e)Response
					(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
					(2)Biennial
			 report
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
						(B)ContentsThe
			 report shall include—
							(i)a description of
			 the manner in which the Secretary has implemented or plans to implement the
			 recommendations of the Committee; or
							(ii)an explanation of
			 the reason that a recommendation of the Committee has not been
			 implemented.
							(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
						(f)CoordinationThe
			 Committee shall hold joint annual meetings with the Hydrogen and Fuel Cell
			 Technical Advisory Committee established by section 807 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16156) to help coordinate the work and recommendations
			 of the Committees.
				(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
				305.Plug-in
			 Electric Drive Vehicle Interagency Task Force
				(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
					(1)the Office of
			 Science and Technology Policy;
					(2)the Council on
			 Environmental Quality;
					(3)the Department of
			 Energy;
					(4)the Department of
			 Transportation;
					(5)the Department of
			 Defense;
					(6)the Department of
			 Commerce (including the National Institute of Standards and Technology);
					(7)the Environmental
			 Protection Agency;
					(8)the General
			 Services Administration; and
					(9)any other Federal
			 agencies that the President determines to be appropriate.
					(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
					(1)plug-in electric
			 drive vehicle research and development (including necessary components);
					(2)the development of
			 widely accepted smart-grid standards and protocols for charging
			 infrastructure;
					(3)the relationship
			 of plug-in electric drive vehicle charging practices to electric utility
			 regulation;
					(4)the relationship
			 of plug-in electric drive vehicle deployment to system reliability and
			 security;
					(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
					(6)the development of
			 uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
					(7)the alignment of
			 international plug-in electric drive vehicle standards.
					(c)Activities
					(1)In
			 generalIn carrying out this section, the Task Force may—
						(A)organize workshops
			 and conferences;
						(B)issue
			 publications; and
						(C)create
			 databases.
						(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
						(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
						(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this Act;
						(C)support education
			 about plug-in electric drive vehicles;
						(D)monitor, analyze,
			 and report on the effects of plug-in electric drive vehicle deployment on the
			 environment and public health, including air emissions from vehicles and
			 electricity generating units; and
						(E)review and report
			 on—
							(i)opportunities to
			 use Federal programs (including laws, regulations, and guidelines) to promote
			 the deployment of plug-in electric drive vehicles; and
							(ii)any barriers to
			 the deployment of plug-in electric drive vehicles, including barriers that are
			 attributable to Federal programs (including laws, regulations, and
			 guidelines).
							(d)Agency
			 cooperationA Federal agency—
					(1)shall cooperate
			 with the Task Force; and
					(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
					
	
		1.Short titleThis Act may be cited as the
			 Promoting Electric Vehicles Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the United States is the
			 largest consumer of petroleum in the world, consuming 19,500,000 barrels per
			 day of petroleum products during 2008;
			(2)high and volatile
			 international oil prices represent a significant and ongoing threat to the
			 economic and national security of the United States;
			(3)many of the nations on
			 which the United States relies for petroleum supplies or that significantly
			 affect the world petroleum market share neither the national interest nor the
			 values of the United States;
			(4)the United States imports
			 more than 50 percent of the petroleum needs of the country each day;
			(5)in 2008, the net deficit
			 of the United States in petroleum trade amounted to more than $380,000,000,000,
			 or nearly 60 percent of the total trade deficit;
			(6)the transportation sector
			 of the United States accounts for over 2/3 of total
			 national petroleum consumption and is 94 percent reliant on petroleum;
			(7)the electrification of
			 the transportation sector represents a direct pathway to significant reduction
			 in petroleum dependence, because passenger cars and light trucks account for
			 more than 60 percent of the transportation petroleum demand and more than 40
			 percent of total petroleum demand in the United States;
			(8)the electrification of
			 the transportation sector promotes national energy security because the
			 electric power sector uses a diverse range of domestic electricity generation
			 sources;
			(9)electric drive vehicles,
			 when running on electric power, produce no tailpipe emissions;
			(10)the deployment of
			 700,000 plug-in electric drive vehicles would result in a petroleum savings of
			 approximately 10,000,000 barrels per year compared to the annual petroleum
			 consumption as of the date of enactment of this Act;
			(11)in 2030, the United
			 States could feasibly deploy more than 100,000,000 plug-in electric drive
			 vehicles, which would result in a petroleum savings of more than 1,000,000,000
			 barrels of petroleum per year and greenhouse gas reductions of over 300,000,000
			 tons of carbon dioxide compared to the annual petroleum consumption and
			 greenhouse gas emissions as of the date of enactment of this Act; and
			(12)a targeted deployment
			 program for plug-in electric drive vehicles that is focused on competitively
			 selected deployment communities—
				(A)is a critical component
			 of a comprehensive effort to speed plug-in electric drive vehicle penetration
			 rates;
				(B)will contribute to the
			 larger national effort to deploy plug-in electric drive vehicles;
				(C)will inform best
			 practices for the wide-scale deployment of plug-in electric drive vehicles;
			 and
				(D)will substantially reduce
			 the oil consumption of the United States.
				3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
			(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of plug-in electric drive vehicles, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
			(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 304.
			(4)Deployment
			 communityThe term
			 deployment community means a community selected by the Secretary
			 to be part of the targeted plug-in electric drive vehicles deployment
			 communities program under section 106.
			(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
			(6)Federal-aid system of
			 highwaysThe term Federal-aid system of highways
			 means a highway system described in section 103 of title 23, United States
			 Code.
			(7)Plug-in electric drive
			 vehicle
				(A)In
			 generalThe term plug-in electric drive vehicle has
			 the meaning given the term in section 131(a)(5) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a)(5)).
				(B)InclusionsThe
			 term plug-in electric drive vehicle includes—
					(i)low speed plug-in
			 electric drive vehicles that meet the Federal Motor Vehicle Safety Standards
			 described in section 571.500 of title 49, Code of Federal Regulations (or
			 successor regulations); and
					(ii)any other electric drive
			 motor vehicle that can be recharged from an external source of motive power and
			 that is authorized to travel on the Federal-aid system of highways.
					(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 202.
			(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(10)Task
			 ForceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 305.
			INational plug-in electric
			 drive vehicle deployment program.
			101.National Plug-In
			 Electric Drive Vehicle Deployment Program
				(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
				(b)GoalsThe
			 goals of the national program described in subsection (a) include—
					(1)the reduction and
			 displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
					(2)the reduction of
			 greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
					(3)the facilitation of the
			 rapid deployment of plug-in electric drive vehicles;
					(4)the achievement of
			 significant market penetrations by plug-in electric drive vehicles
			 nationally;
					(5)the establishment of
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including models for the deployment of residential, private, and publicly
			 available charging infrastructure;
					(6)the increase of consumer
			 knowledge and acceptance of plug-in electric drive vehicles;
					(7)the encouragement of the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(8)the facilitation of the
			 integration of plug-in electric drive vehicles into electricity distribution
			 systems and the larger electric grid while maintaining grid system performance
			 and reliability;
					(9)the provision of
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
					(10)the support of workforce
			 training across the United States relating to plug-in electric drive
			 vehicles.
					(c)DutiesIn
			 carrying out this title, the Secretary shall—
					(1)provide technical
			 assistance to State, local, and tribal governments that want to create
			 deployment programs for plug-in electric drive vehicles in the communities over
			 which the governments have jurisdiction;
					(2)perform national
			 assessments of the potential deployment of plug-in electric drive vehicles
			 under section 102;
					(3)synthesize and
			 disseminate data from the deployment of plug-in electric drive vehicles;
					(4)develop best practices
			 for the successful deployment of plug-in electric drive vehicles;
					(5)carry out workforce
			 training under section 104;
					(6)establish the targeted
			 plug-in electric drive vehicle deployment communities program under section
			 106; and
					(7)in conjunction with the
			 Task Force, make recommendations to Congress and the President on methods to
			 reduce the barriers to plug-in electric drive vehicle deployment.
					(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
					(1)a description of the
			 progress made by—
						(A)the technical assistance
			 program under section 103; and
						(B)the workforce training
			 program under section 104; and
						(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this title.
					(e)National information
			 clearinghouseThe Secretary shall make available to the public,
			 in a timely manner, information regarding—
					(1)the cost, performance,
			 usage data, and technical data regarding plug-in electric drive vehicles and
			 associated infrastructure, including information from the deployment
			 communities established under section 106; and
					(2)any other educational
			 information that the Secretary determines to be appropriate.
					(f)Authorization of
			 AppropriationsFor the period of fiscal years 2011 through 2016,
			 there are authorized to be appropriated $100,000,000 to carry out sections 101
			 through 103.
				102.National assessment
			 and plan
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall carry out a national assessment and develop a
			 national plan for plug-in electric drive vehicle deployment that
			 includes—
					(1)an assessment of the
			 maximum feasible deployment of plug-in electric drive vehicles by 2020 and
			 2030;
					(2)the establishment of
			 national goals for market penetration of plug-in electric drive vehicles by
			 2020 and 2030;
					(3)a plan for integrating
			 the successes and barriers to deployment identified by the deployment
			 communities program established under section 106 to prepare communities across
			 the Nation for the rapid deployment of plug-in electric drive vehicles;
					(4)a plan for providing
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicle deployment;
					(5)a plan for quantifying
			 the reduction in petroleum consumption and the net impact on greenhouse gas
			 emissions due to the deployment of plug-in electric drive vehicles; and
					(6)in consultation with the
			 Task Force, any recommendations to the President and to Congress for changes in
			 Federal programs (including laws, regulations, and guidelines)—
						(A)to better promote the
			 deployment of plug-in electric drive vehicles; and
						(B)to reduce barriers to the
			 deployment of plug-in electric drive vehicles.
						(b)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 106 and other relevant data to update the plan to reflect real world market
			 conditions.
				103.Technical
			 assistance
				(a)Technical assistance to
			 State, local, and tribal governments
					(1)In
			 generalIn carrying out this title, the Secretary shall provide,
			 at the request of the Governor, Mayor, county executive, or the designee of
			 such an official, technical assistance to State, local, and tribal governments
			 to assist with the deployment of plug-in electric drive vehicles.
					(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
						(A)training on codes and
			 standards for building and safety inspectors;
						(B)training on best
			 practices for expediting permits and inspections;
						(C)education and outreach on
			 frequently asked questions relating to the various types of plug-in electric
			 drive vehicles and associated infrastructure, battery technology, and disposal;
			 and
						(D)the dissemination of
			 information regarding best practices for the deployment of plug-in electric
			 drive vehicles.
						(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
						(A)communities that have
			 established public and private partnerships, including partnerships comprised
			 of—
							(i)elected and appointed
			 officials from each of the participating State, local, and tribal
			 governments;
							(ii)relevant generators and
			 distributors of electricity;
							(iii)public utility
			 commissions;
							(iv)departments of public
			 works and transportation;
							(v)owners and operators of
			 property that will be essential to the deployment of a sufficient level of
			 publicly available charging infrastructure (including privately owned parking
			 lots or structures and commercial entities with public access
			 locations);
							(vi)plug-in electric drive
			 vehicle manufacturers or retailers;
							(vii)third-party providers
			 of charging infrastructure or services;
							(viii)owners of any major
			 fleet that will participate in the program;
							(ix)as appropriate, owners
			 and operators of regional electric power distribution and transmission
			 facilities; and
							(x)other existing community
			 coalitions recognized by the Department of Energy;
							(B)communities that, as
			 determined by the Secretary, have best demonstrated that the public is likely
			 to embrace plug-in electric drive vehicles, giving particular consideration to
			 communities that—
							(i)have documented waiting
			 lists to purchase plug-in electric drive vehicles;
							(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
							(iii)have assessed the
			 quantity of charging infrastructure installed or for which permits have been
			 issued;
							(C)communities that have
			 shown a commitment to serving diverse consumer charging infrastructure needs,
			 including the charging infrastructure needs for single- and multi-family
			 housing and public and privately owned commercial infrastructure; and
						(D)communities that have
			 established regulatory and educational efforts to facilitate consumer
			 acceptance of plug-in electric drive vehicles, including by—
							(i)adopting (or being in the
			 process of adopting) streamlined permitting and inspections processes for
			 residential charging infrastructure; and
							(ii)providing customer
			 informational resources, including providing plug-in electric drive information
			 on community or other websites.
							(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
						(A)the program established
			 by section 106;
						(B)the activities carried
			 out by the Task Force; and
						(C)existing academic and
			 industry studies of the factors that contribute to the successful deployment of
			 new technologies, particularly studies relating to alternative fueled
			 vehicles.
						(5)Grants
						(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments or to partnerships of government and
			 private entities to assist the governments and partnerships—
							(i)in preparing a community
			 deployment plan under section 106; and
							(ii)in preparing and
			 implementing programs that support the deployment of plug-in electric drive
			 vehicles.
							(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
						(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
							(i)to develop a community
			 deployment plan that shall be submitted to the next available competition under
			 section 106; and
							(ii)to carry out activities
			 that encourage the deployment of plug-in electric drive vehicles
			 including—
								(I)planning for and
			 installing charging infrastructure, particularly to develop and demonstrate
			 diverse and cost-effective planning, installation, and operations options for
			 deployment of single family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
								(II)updating building,
			 zoning, or parking codes and permitting or inspection processes;
								(III)workforce training,
			 including the training of permitting officials;
								(IV)public education
			 described in the proposed marketing plan;
								(V)shifting State, local, or
			 tribal government fleets to plug-in electric drive vehicles, at a rate in
			 excess of the existing alternative fueled fleet vehicles acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
								(VI)any other activities, as
			 determined to be necessary by the Secretary.
								(D)CriteriaThe
			 Secretary shall develop and publish criteria for the selection of technical
			 assistance grants, including requirements for the submission of applications
			 under this paragraph.
						(E)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this paragraph.
						(b)Updating model building
			 codes, permitting and inspection processes, and zoning or parking
			 rules
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers, the International Code Council,
			 and any other organizations that the Secretary determines to be appropriate,
			 shall develop and publish guidance for—
						(A)model building codes for
			 the inclusion of separate circuits for charging infrastructure, as appropriate,
			 in new construction and major renovations of private residences, buildings, or
			 other structures that could provide publicly available charging
			 infrastructure;
						(B)model construction
			 permitting or inspection processes that allow for the expedited installation of
			 charging infrastructure for purchasers of plug-in electric drive vehicles
			 (including a permitting process that allows a vehicle purchaser to have
			 charging infrastructure installed not later than 1 week after a request);
			 and
						(C)model zoning, parking
			 rules, or other local ordinances that—
							(i)facilitate the
			 installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
							(ii)allow for access to
			 publicly available charging infrastructure.
							(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 106 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
					(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
					104.Workforce
			 training
				(a)Maintenance and
			 support
					(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
					(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain plug-in electric drive
			 vehicles and the infrastructure required to support plug-in electric drive
			 vehicles.
					(3)ScopeTraining
			 funded under this subsection shall include training for—
						(A)first responders;
						(B)electricians and
			 contractors who will be installing infrastructure;
						(C)engineers;
						(D)code inspection
			 officials; and
						(E)dealers and
			 mechanics.
						(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $150,000,000 to carry out this section.
				105.Federal
			 fleets
				(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
					(1)is an alternative fuel
			 (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13218));
			 and
					(2)shall be accounted for
			 under Federal fleet management reporting requirements, not under Federal
			 building management reporting requirements.
					(b)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act and every 3 years thereafter, the Federal Energy Management Program
			 and the General Services Administration, in consultation with the Task Force,
			 shall complete an assessment of Federal Government fleets, including the Postal
			 Service and the Department of Defense, and submit a report to Congress that
			 describes—
					(1)for each Federal agency,
			 which types of vehicles the agency uses that would or would not be suitable for
			 near-term and medium-term conversion to plug-in electric drive vehicles, taking
			 into account the types of vehicles for which plug-in electric drive vehicles
			 could provide comparable functionality and lifecycle costs;
					(2)how many plug-in electric
			 drive vehicles could be deployed by the Federal Government in 5 years and in 10
			 years, assuming that plug-in electric drive vehicles are available and are
			 purchased when new vehicles are needed or existing vehicles are
			 replaced;
					(3)the estimated cost to the
			 Federal Government for vehicle purchases under paragraph (2); and
					(4)a description of any
			 updates to the assessment based on new market data.
					(c)Inventory and data
			 collection
					(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
						(A)develop an information
			 request for each agency that operates a fleet of at least 20 motor vehicles;
			 and
						(B)establish guidelines for
			 each agency to use in developing a plan to deploy plug-in electric drive
			 vehicles.
						(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
						(A)collect information on
			 the vehicle fleet of the agency in response to the information request
			 described in paragraph (1); and
						(B)develop a plan to deploy
			 plug-in electric drive vehicles.
						(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
						(A)analyze the information
			 submitted by each agency under paragraph (2);
						(B)approve or suggest
			 amendments to the plan of each agency to ensure that the plan is consistent
			 with the goals and requirements of this Act; and
						(C)submit a plan to Congress
			 and the General Services Administration to be used in developing the pilot
			 program described in subsection (e).
						(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
				(e)Pilot program To deploy
			 plug-In electric drive vehicles in the Federal fleet
					(1)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in Federal Government fleets, which may
			 include the United States Postal Service and the Department of Defense, during
			 the 5-year period beginning on the date of enactment of this Act.
					(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
						(A)the cost, performance,
			 and use of plug-in electric drive vehicles in the Federal fleet;
						(B)the deployment and
			 integration of plug-in electric drive vehicles in the Federal fleet; and
						(C)the contribution of
			 plug-in electric drive vehicles in the Federal fleet toward reducing the use of
			 fossil fuels and greenhouse gas emissions.
						(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
						(A)describes the status of
			 plug-in electric drive vehicles in the Federal fleet; and
						(B)includes an analysis of
			 the data collected under this subsection.
						(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
					(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
					
						(5)PriorityThe
				Secretary shall, to the maximum extent practicable, prioritize the acquisition
				of plug-in electric drive vehicles (as defined in section 131(a) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17011(a)) over nonelectric
				alternative fueled
				vehicles.
						.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Federal Government to pay for incremental
			 costs to purchase or lease plug-in electric drive vehicles and the requisite
			 charging infrastructure for Federal fleets $25,000,000.
				106.Targeted Plug-in
			 Electric Drive Vehicle Deployment Communities Program
				(a)Establishment
					(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 101 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
					(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
					(3)Phase 1
						(A)In
			 generalThe Secretary shall establish a competitive process to
			 select phase 1 deployment communities for the Program.
						(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
						(C)SelectionNot
			 later than 1 year after the date of enactment of this Act and not later than 1
			 year after the date on which any subsequent amounts are appropriated for the
			 Program, the Secretary shall select the phase 1 deployment communities under
			 this paragraph.
						(D)TerminationPhase
			 1 of the Program shall be carried out for a 3-year period beginning on the date
			 funding under this Act is first provided to the deployment community.
						(4)Phase
			 2Not later than 3 years after the date of enactment of this Act,
			 the Secretary shall submit to Congress a report that analyzes the lessons
			 learned in phase I and, if, based on the phase I analysis, the Secretary
			 determines that a phase II program is warranted, makes recommendations and
			 describes a plan for phase II, including—
						(A)recommendations
			 regarding—
							(i)options for the number of
			 additional deployment communities that should be selected;
							(ii)the manner in which
			 criteria for selection should be updated;
							(iii)the manner in which
			 incentive structures for phase 2 deployment should be changed; and
							(iv)whether other forms of
			 onboard energy storage for electric drive vehicles, such as fuel cells, should
			 be included in phase 2; and
							(B)a request for
			 appropriations to implement phase 2 of the Program.
						(b)GoalsThe
			 goals of the Program are—
					(1)to facilitate the rapid
			 deployment of plug-in electric drive vehicles, including—
						(A)the deployment of 400,000
			 plug-in electric drive vehicles in phase 1 in the deployment communities
			 selected under paragraph (2);
						(B)the near-term achievement
			 of significant market penetration in deployment communities; and
						(C)supporting the
			 achievement of significant market penetration nationally;
						(2)to establish models for
			 the rapid deployment of plug-in electric drive vehicles nationally, including
			 for the deployment of single-family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
					(3)to increase consumer
			 knowledge and acceptance of, and exposure to, plug-in electric drive
			 vehicles;
					(4)to encourage the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(5)to demonstrate the
			 integration of plug-in electric drive vehicles into electricity distribution
			 systems and the larger electric grid while maintaining or improving grid system
			 performance and reliability;
					(6)to demonstrate protocols
			 and communication standards that facilitate vehicle integration into the grid
			 and provide seamless charging for consumers traveling through multiple utility
			 distribution systems;
					(7)to investigate
			 differences among deployment communities and to develop best practices for
			 implementing vehicle electrification in various communities, including best
			 practices for planning for and facilitating the construction of residential,
			 workplace, and publicly available infrastructure to support plug-in electric
			 drive vehicles;
					(8)to collect comprehensive
			 data on the purchase and use of plug-in electric drive vehicles, including
			 charging profile data at unit and aggregate levels, to inform best practices
			 for rapidly deploying plug-in electric drive vehicles in other locations,
			 including for the installation of charging infrastructure;
					(9)to reduce and displace
			 petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
					(10)to increase domestic
			 manufacturing capacity and commercialization in a manner that will establish
			 the United States as a world leader in plug-in electric drive vehicle
			 technologies.
					(c)Phase 1 deployment
			 community selection criteria
					(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities in phase 1 serve as models of
			 deployment for various communities across the United States.
					(2)SelectionIn
			 selecting communities under this section, the Secretary—
						(A)shall ensure, to the
			 maximum extent practicable, that—
							(i)the combination of
			 selected communities is diverse in population density, demographics, urban and
			 suburban composition, typical commuting patterns, climate, and type of utility
			 (including investor-owned, publicly-owned, cooperatively-owned,
			 distribution-only, and vertically integrated utilities);
							(ii)the combination of
			 selected communities is diverse in geographic distribution, and at least 1
			 deployment community is located in each Petroleum Administration for Defense
			 District;
							(iii)at least 1 community
			 selected has a population of less than 125,000;
							(iv)grants are of a
			 sufficient amount such that each deployment community will achieve significant
			 market penetration; and
							(v)the deployment
			 communities are representative of other communities across the United
			 States;
							(B)is encouraged to select a
			 combination of deployment communities that includes multiple models or
			 approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
						(C)in addition to the
			 criteria described in subparagraph (A), may give preference to applicants
			 proposing a greater non-Federal cost share; and
						(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
						(3)Criteria
						(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
						(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
							(i)goals for—
								(I)the number of plug-in
			 electric drive vehicles to be deployed in the community;
								(II)the expected percentage
			 of light-duty vehicle sales that would be sales of plug-in electric drive
			 vehicles; and
								(III)the adoption of plug-in
			 electric drive vehicles (including medium- or heavy-duty vehicles) in private
			 and public fleets during the 3-year duration of the Program;
								(ii)data that demonstrate
			 that—
								(I)the public is likely to
			 embrace plug-in electric drive vehicles, which may include—
									(aa)the quantity of plug-in
			 electric drive vehicles purchased;
									(bb)the number of
			 individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
									(cc)projections of the
			 quantity of plug-in electric drive vehicles supplied to dealers; and
									(dd)any assessment of the
			 quantity of charging infrastructure installed or for which permits have been
			 issued; and
									(II)automobile manufacturers
			 and dealers will be able to provide and service the targeted number of plug-in
			 electric drive vehicles in the community for the duration of the
			 program;
								(iii)clearly defined
			 geographic boundaries of the proposed deployment area;
							(iv)a community deployment
			 plan for the deployment of plug-in electric drive vehicles, charging
			 infrastructure, and services in the deployment community;
							(v)assurances that a
			 majority of the vehicle deployments anticipated in the plan will be personal
			 vehicles authorized to travel on the United States Federal-aid system of
			 highways, and secondarily, private or public sector plug-in electric drive
			 fleet vehicles, but may also include—
								(I)medium- and heavy-duty
			 plug-in hybrid vehicles;
								(II)low speed plug-in
			 electric drive vehicles that meet Federal Motor Vehicle Safety Standards
			 described in section 571.500 of title 49, Code of Federal Regulations;
			 and
								(III)any other plug-in
			 electric drive vehicle authorized to travel on the United States Federal-aid
			 system of highways; and
								(vi)any other merit-based
			 criteria, as determined by the Secretary.
							(4)Community deployment
			 plansPlans for the deployment of plug-in electric drive vehicles
			 shall include—
						(A)a proposed level of cost
			 sharing in accordance with subsection (d)(2)(C);
						(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
							(i)a list of stakeholders
			 that includes—
								(I)elected and appointed
			 officials from each of the participating State, local, and tribal
			 governments;
								(II)all relevant generators
			 and distributors of electricity;
								(III)State utility
			 regulatory authorities;
								(IV)departments of public
			 works and transportation;
								(V)owners and operators of
			 property that will be essential to the deployment of a sufficient level of
			 publicly available charging infrastructure (including privately owned parking
			 lots or structures and commercial entities with public access
			 locations);
								(VI)plug-in electric drive
			 vehicle manufacturers or retailers;
								(VII)third-party providers
			 of residential, workplace, private, and publicly available charging
			 infrastructure or services;
								(VIII)owners of any major
			 fleet that will participate in the program;
								(IX)as appropriate, owners
			 and operators of regional electric power distribution and transmission
			 facilities; and
								(X)as appropriate, other
			 existing community coalitions recognized by the Department of Energy;
								(ii)evidence of the
			 commitment of the stakeholders to participate in the partnership;
							(iii)a clear description of
			 the role and responsibilities of each stakeholder; and
							(iv)a plan for continuing
			 the engagement and participation of the stakeholders, as appropriate,
			 throughout the implementation of the deployment plan;
							(C)a description of the
			 number of plug-in electric drive vehicles anticipated to be plug-in electric
			 drive personal vehicles and the number of plug-in electric drive vehicles
			 anticipated to be privately owned fleet or public fleet vehicles;
						(D)a plan for deploying
			 residential, workplace, private, and publicly available charging
			 infrastructure, including—
							(i)an assessment of the
			 number of consumers who will have access to private residential charging
			 infrastructure in single-family or multifamily residences;
							(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
							(iii)an assessment of the
			 number of consumers who will have access to workplace charging
			 infrastructure;
							(iv)a plan for ensuring that
			 the charging infrastructure or plug-in electric drive vehicle be able to send
			 and receive the information needed to interact with the grid and be compatible
			 with smart grid technologies to the extent feasible;
							(v)an estimate of the number
			 and dispersion of publicly and privately owned charging stations that will be
			 publicly or commercially available;
							(vi)an estimate of the
			 quantity of charging infrastructure that will be privately funded or located on
			 private property; and
							(vii)a description of
			 equipment to be deployed, including assurances that, to the maximum extent
			 practicable, equipment to be deployed will meet open, nonproprietary standards
			 for connecting to plug-in electric drive vehicles that are either—
								(I)commonly accepted by
			 industry at the time the equipment is being acquired; or
								(II)meet the standards
			 developed by the Director of the National Institute of Standards and Technology
			 under section 1305 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17385);
								(E)a plan for effective
			 marketing of and consumer education relating to plug-in electric drive
			 vehicles, charging services, and infrastructure;
						(F)descriptions of updated
			 building codes (or a plan to update building codes before or during the grant
			 period) to include charging infrastructure or dedicated circuits for charging
			 infrastructure, as appropriate, in new construction and major
			 renovations;
						(G)descriptions of updated
			 construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
						(H)descriptions of updated
			 zoning, parking rules, or other local ordinances as are necessary to facilitate
			 the installation of publicly available charging infrastructure and to allow for
			 access to publicly available charging infrastructure, as appropriate;
						(I)a plan to ensure that
			 each resident in a deployment community who purchases and registers a new
			 plug-in electric drive vehicle throughout the duration of the deployment
			 community receives, in addition to any Federal incentives, consumer benefits
			 that may include—
							(i)a rebate of part of the
			 purchase price of the vehicle;
							(ii)reductions in sales
			 taxes or registration fees;
							(iii)rebates or reductions
			 in the costs of permitting, purchasing, or installing home plug-in electric
			 drive vehicle charging infrastructure; and
							(iv)rebates or reductions in
			 State or local toll road access charges;
							(J)additional consumer
			 benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
						(K)a proposed plan for
			 making necessary utility and grid upgrades, including economically sound and
			 cybersecure information technology upgrades and employee training, and a plan
			 for recovering the cost of the upgrades;
						(L)a description of utility,
			 grid operator, or third-party charging service provider, policies and plans for
			 accommodating the deployment of plug-in electric drive vehicles,
			 including—
							(i)rate structures or
			 provisions and billing protocols for the charging of plug-in electric drive
			 vehicles;
							(ii)analysis of potential
			 impacts to the grid;
							(iii)plans for using
			 information technology or third-party aggregators—
								(I)to minimize the effects
			 of charging on peak loads;
								(II)to enhance reliability;
			 and
								(III)to provide other grid
			 benefits;
								(iv)plans for working with
			 smart grid technologies or third-party aggregators for the purposes of smart
			 charging and for allowing 2-way communication;
							(M)a deployment
			 timeline;
						(N)a plan for monitoring and
			 evaluating the implementation of the plan, including metrics for assessing the
			 success of the deployment and an approach to updating the plan, as appropriate;
			 and
						(O)a description of the
			 manner in which any grant funds applied for under subsection (d) will be used
			 and the proposed local cost share for the funds.
						(d)Phase 1 applications
			 and grants
					(1)Applications
						(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of selection criteria described in subsection (c)(3), any State,
			 tribal, or local government, or group of State, tribal, or local governments
			 may apply to the Secretary to become a deployment community.
						(B)Joint
			 sponsorship
							(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriated entities.
							(ii)Disbursement of
			 grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
							(2)Grants
						(A)In
			 generalIn each application, the applicant may request up to
			 $250,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
						(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
							(i)planning for and
			 installing charging infrastructure, including offering additional incentives as
			 described in subsection (c)(4)(I);
							(ii)updating building codes,
			 zoning or parking rules, or permitting or inspection processes as described in
			 subparagraphs (F), (G), and (H) of subsection (c)(4);
							(iii)reducing the cost and
			 increasing the consumer adoption of plug-in electric drive vehicles through
			 incentives as described in subsection (c)(4)(I);
							(iv)workforce training,
			 including training of permitting officials;
							(v)public education and
			 marketing described in the proposed marketing plan;
							(vi)shifting State, tribal,
			 or local government fleets to plug-in electric drive vehicles, at a rate in
			 excess of the existing alternative fueled fleet vehicle acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
							(vii)necessary utility and
			 grid upgrades as described in subsection (c)(4)(K).
							(C)Cost-sharing
							(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
							(ii)Non-Federal
			 sourcesThe Secretary shall—
								(I)determine the appropriate
			 cost share for each selected applicant; and
								(II)require that not less
			 than 20 percent of the cost of an activity funded by a grant under this
			 paragraph be provided by a non-Federal source.
								(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
							(iv)Calculation of
			 amountIn calculating the amount of the non-Federal share under
			 this section, the Secretary—
								(I)may include allowable
			 costs in accordance with the applicable cost principles, including—
									(aa)cash;
									(bb)personnel costs;
									(cc)the value of a service,
			 other resource, or third party in-kind contribution determined in accordance
			 with the applicable circular of the Office of Management and Budget;
									(dd)indirect costs or
			 facilities and administrative costs; or
									(ee)any funds received under
			 the power program of the Tennessee Valley Authority or any Power Marketing
			 Administration (except to the extent that such funds are made available under
			 an annual appropriation Act);
									(II)shall include
			 contributions made by State, tribal, or local government entities and private
			 entities; and
								(III)shall not
			 include—
									(aa)revenues or royalties
			 from the prospective operation of an activity beyond the time considered in the
			 grant;
									(bb)proceeds from the
			 prospective sale of an asset of an activity; or
									(cc)other appropriated
			 Federal funds.
									(v)Repayment of Federal
			 shareThe Secretary shall not require repayment of the Federal
			 share of a cost-shared activity under this section as a condition of providing
			 a grant.
							(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this Act in any entity, including the
			 United States.
							(3)SelectionNot
			 later than 120 days after an application deadline has been established under
			 paragraph (1), the Secretary shall announce the names of the deployment
			 communities selected under this subsection.
					(e)Reporting
			 requirements
					(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
						(A)determine what data will
			 be required to be collected by participants in deployment communities and
			 submitted to the Department to allow for analysis of the deployment
			 communities;
						(B)provide for the
			 protection of consumer privacy, as appropriate; and
						(C)develop metrics to
			 evaluate the performance of the deployment communities.
						(2)Provision of
			 dataAs a condition of participation in the Program, a deployment
			 community shall provide any data identified by the Secretary under paragraph
			 (1).
					(3)ReportsNot
			 later than 3 years after the date of enactment of this Act and again after the
			 completion of the Program, the Secretary shall submit to Congress a report that
			 contains—
						(A)a description of the
			 status of—
							(i)the deployment
			 communities and the implementation of the deployment plan of each deployment
			 community;
							(ii)the rate of vehicle
			 deployment and market penetration of plug-in electric drive vehicles;
			 and
							(iii)the deployment of
			 residential and publicly available infrastructure;
							(B)a description of the
			 challenges experienced and lessons learned from the program to date, including
			 the activities described in subparagraph (A); and
						(C)an analysis of the data
			 collected under this subsection.
						(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,002,000.
				(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
					(1)in subparagraph (A), by
			 striking Before September 30, 2009, the State and inserting
			 The State; and
					(2)in subparagraph (B), by
			 striking Before September 30, 2009, the State and inserting
			 The State.
					IIResearch and
			 development
			201.Research and
			 development program
				(a)Research and
			 development program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
					(2)Use of
			 fundsThe program may include funding for—
						(A)the development of
			 low-cost, smart-charging and vehicle-to-grid connectivity technology;
						(B)the benchmarking and
			 assessment of open software systems using nationally established evaluation
			 criteria; and
						(C)new technologies in
			 electricity storage or electric drive components for vehicles.
						(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
					(b)Secondary use
			 applications program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
						(A)identifies possible uses
			 of a vehicle battery after the useful life of the battery in a vehicle has been
			 exhausted;
						(B)assesses the potential
			 for markets for uses described in subparagraph (A) to develop, as well as any
			 barriers to the development of the markets;
						(C)identifies the
			 infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
						(D)identifies the potential
			 uses of a vehicle battery—
							(i)with the most promise for
			 market development; and
							(ii)for which market
			 development would be aided by a demonstration project.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
					(c)Secondary use
			 demonstration projects
					(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
					(2)Publication of
			 guidelinesNot later than 30 months after the date of enactment
			 of this Act, the Secretary shall—
						(A)publish the guidelines
			 described in paragraph (1); and
						(B)solicit applications for
			 funding for demonstration projects.
						(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
					(d)Materials Recycling
			 Study
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,535,000,000,
			 including—
					(1)$1,500,000,000 for use in
			 conducting the program described in subsection (a) for fiscal years 2011
			 through 2020;
					(2)$5,000,000 for use in
			 conducting the program described in subsection (b) for fiscal years 2011
			 through 2016;
					(3)$25,000,000 for use in
			 providing grants described in subsection (c) for fiscal years 2011 through
			 2020; and
					(4)$5,000,000 for use in
			 conducting the study described in subsection (d) for fiscal years 2011 through
			 2013.
					202.Advanced batteries for
			 tomorrow prize
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
				(b)Battery
			 specifications
					(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
						(A)able to power a plug-in
			 electric drive vehicle authorized to travel on the United States Federal-aid
			 system of highways for at least 500 miles before recharging;
						(B)of a size that would not
			 be cost-prohibitive or create space constraints, if mass-produced; and
						(C)cost-effective (measured
			 in cost per kilowatt hour), if mass-produced.
						(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
					(c)Private funds
					(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
						(A)without further
			 appropriation; and
						(B)without fiscal year
			 limitation.
						(2)Restriction on
			 participationAn entity providing private funds for the Prize may
			 not participate in the competition for the Prize.
					(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
				(e)Third party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
				(f)EligibilityTo
			 be eligible for an award under this section—
					(1)in the case of a private
			 entity, the entity shall be incorporated in and maintain a primary place of
			 business in the United States; and
					(2)in the case of an
			 individual (whether participating as a single individual or in a group), the
			 individual shall be a citizen or lawful permanent resident of the United
			 States.
					(g)Award amounts
					(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
					(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
						(A)activities described in
			 subsection (b); or
						(B)advances in battery
			 durability, energy density, and power density.
						(h)500-Mile battery award
			 fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
					(2)Transfers to
			 FundThe Fund shall consist of—
						(A)such amounts as are
			 appropriated to the Fund under subsection (i); and
						(B)such amounts as are
			 described in subsection (c) and that are provided for the Fund.
						(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
					(4)Annual reports
						(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
							(i)the Committees on
			 Appropriations of the House of Representatives and of the Senate;
							(ii)the Committee on Energy
			 and Natural Resources of the Senate; and
							(iii)the Committee on Energy
			 and Commerce of the House of Representatives.
							(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
							(i)A statement of the
			 amounts deposited into the Fund.
							(ii)A description of the
			 expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures.
							(iii)Recommendations for
			 additional authorities to fulfill the purpose of the Fund.
							(iv)A statement of the
			 balance remaining in the Fund at the end of the fiscal year.
							(5)Separate appropriations
			 accountSection 1105(a) of title 31, United States Code, is
			 amended—
						(A)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
						(B)by redesignating the
			 second paragraph (33) (relating to obligational authority and outlays requested
			 for homeland security) as paragraph (35); and
						(C)by adding at the end the
			 following:
							
								(38)a separate statement for
				the 500-mile Battery Fund established under section 8(h) of the
				Promoting Electric Vehicles Act of
				2010, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
								.
						(i)Authorization of
			 appropriationsThere is authorized to be appropriated—
					(1)$10,000,000 to carry out
			 subsection (g)(1); and
					(2)$1,000,000 to carry out
			 subsection (g)(2).
					203.Study on the supply of
			 raw materials
				(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
					(1)identifies the raw
			 materials needed for the manufacture of plug-in electric drive vehicles,
			 batteries, and other components for plug-in electric drive vehicles, and for
			 the infrastructure needed to support plug-in electric drive vehicles;
					(2)describes the primary or
			 original sources and known reserves and resources of those raw
			 materials;
					(3)assesses, in consultation
			 with the National Academy of Sciences, the degree of risk to the manufacture,
			 maintenance, deployment, and use of plug-in electric drive vehicles associated
			 with the supply of those raw materials; and
					(4)identifies pathways to
			 securing reliable and resilient supplies of those raw materials.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
				204.Study on the
			 collection and preservation of data collected from plug-in electric drive
			 vehicles
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
					(1)identifies—
						(A)the data that may be
			 collected from plug-in electric drive vehicles, including data on the location,
			 charging patterns, and usage of plug-in electric drive vehicles;
						(B)the scientific, economic,
			 commercial, security, and historic potential of the data described in
			 subparagraph (A); and
						(C)any laws or regulations
			 that relate to the data described in subparagraph (A); and
						(2)analyzes and provides
			 recommendations on matters that include procedures, technologies, and rules
			 relating to the collection, storage, and preservation of the data described in
			 paragraph (1)(A).
					(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
				IIIMiscellaneous
			301.Utility planning for
			 plug-in electric drive vehicles
				(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
					(1)in section 111(d) (16
			 U.S.C. 2621(d)), by adding at the end the following:
						
							(20)Plug-in electric drive
				vehicle planning
								(A)Utility plan for
				plug-in electric drive vehicles
									(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles, including medium- and heavy-duty hybrid
				electric vehicles in the service area of the electric utility.
									(ii)RequirementsA
				plan under clause (i) shall investigate—
										(I)various levels of
				potential penetration of plug-in electric drive vehicles in the utility service
				area;
										(II)the potential impacts
				that the various levels of penetration and charging scenarios (including
				charging rates and daily hours of charging) would have on generation,
				distribution infrastructure, and the operation of the transmission grid;
				and
										(III)the role of third
				parties in providing reliable and economical charging services.
										(iii)Waiver
										(I)In
				generalAn electric utility that determines that the electric
				utility will not be impacted by plug-in electric drive vehicles during the
				5-year period beginning on the date of enactment of this paragraph may petition
				the Secretary to waive clause (i) for 5 years.
										(II)ApprovalApproval
				of a waiver under subclause (I) shall be in the sole discretion of the
				Secretary.
										(iv)Updates
										(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 5 years.
										(II)Resubmission of
				waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
										(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
									(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility shall—
									(i)participate in any local
				plan for the deployment of recharging infrastructure in communities located in
				the footprint of the authority or utility;
									(ii)require that charging
				infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
									(iii)consider adopting
				minimum requirements for deployment of electrical charging infrastructure and
				other appropriate requirements necessary to support the use of plug-in electric
				drive vehicles.
									(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility may consider whether, and to what extent, to
				allow cost recovery for plans and implementation of plans.
								(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each municipal and cooperative
				electric utility, shall complete the consideration, and shall make the
				determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
								;
					(2)in section 112(c) (16
			 U.S.C. 2622(c))—
						(A)in the first sentence, by
			 striking Each State and inserting the following:
							
								(1)In
				generalEach
				State
								;
						(B)in the second sentence,
			 by striking In the case and inserting the following:
							
								(2)Specific
				standards
									(A)Net metering and fossil
				fuel generation efficiencyIn the
				case
									; 
						(C)in the third sentence, by
			 striking In the case and inserting the following:
							
								(B)Time-based metering and
				communicationsIn the
				case
								;
						(D)in the fourth
			 sentence—
							(i)by striking In the
			 case and inserting the following:
								
									(C)InterconnectionIn
				the case
									;
				and
							(ii)by striking
			 paragraph (15) and inserting paragraph (15) of section
			 111(d);
							(E)in the fifth sentence, by
			 striking In the case and inserting the following:
							
								(D)Integrated resource
				planning, rate design modifications, smart grid investments, smart grid
				informationIn the case
								;
				and
						(F)by adding at the end the
			 following:
							
								(E)Plug-in electric drive
				vehicle planningIn the case of the standards established by
				paragraph (20) of section 111(d), the reference contained in this subsection to
				the date of enactment of this Act shall be deemed to be a reference to the date
				of enactment of that paragraph.
								;
				and
						(3)in section 112(d) (16
			 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
					(b)Report
					(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
						(A)accommodation for billing
			 for charging a plug-in electric drive vehicle, both at home and at publicly
			 available charging infrastructure;
						(B)plans for anticipating
			 vehicle to grid applications that will allow batteries in cars as well as banks
			 of batteries to be used for grid storage, ancillary services provision, and
			 backup power;
						(C)integration of plug-in
			 electric drive vehicles with smart grid, including protocols and standards,
			 necessary equipment, and information technology systems; and
						(D)any other barriers to
			 installing sufficient and appropriate charging infrastructure.
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
						(A)the issues and model
			 solutions described in paragraph (1); and
						(B)any other issues that the
			 Task Force and Secretary determine to be appropriate.
						302.Loan
			 guarantees
				(a)Loan guarantees for
			 advanced battery purchases for use in stationary
			 applicationsSubtitle B of title I of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end
			 the following:
					
						137.Loan guarantees for
				advanced battery purchases
							(a)DefinitionsIn
				this section:
								(1)Qualified automotive
				batteryThe term qualified automotive battery means
				a battery that—
									(A)has at least 4 kilowatt
				hours of battery capacity; and
									(B)is designed for use in
				qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
									(2)Eligible
				entityThe term eligible entity means—
									(A)an original equipment
				manufacturer;
									(B)an electric
				utility;
									(C)any provider of range
				extension infrastructure; or
									(D)any other qualified
				entity, as determined by the Secretary.
									(b)Loan
				guarantees
								(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
								(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
								(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
							.
				(b)Loan guarantees for
			 charging infrastructureSection 1705(a) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
					
						(4)Charging infrastructure
				and networks of charging infrastructure for plug-in drive electric vehicles, if
				the charging infrastructure will be operational prior to December 31,
				2016.
						.
				303.Prohibition on
			 disposing of advanced batteries in landfills
				(a)Definition of advanced
			 battery
					(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
					(2)ExclusionsThe
			 term advanced battery does not include—
						(A)a primary
			 (nonrechargeable) battery; or
						(B)a lead-acid battery that
			 is used to start or serve as the principal electrical power source for a
			 plug-in electric drive vehicle.
						(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.) (commonly known as the Resource
			 Conservation and Recovery Act of 1976).
				304.Plug-in Electric Drive
			 Vehicle Technical Advisory Committee
				(a)In
			 generalThere is established
			 the Plug-in Electric Drive Vehicle Technical Advisory Committee to advise the
			 Secretary on the programs and activities under this Act.
				(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
					(1)the priorities for
			 research and development;
					(2)means of accelerating the
			 deployment of safe, economical, and efficient plug-in electric drive vehicles
			 for mass market adoption;
					(3)the development and
			 deployment of charging infrastructure;
					(4)the development of
			 uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
					(5)reporting on the
			 competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
					(c)Membership
					(1)Members
						(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
						(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
							(i)domestic industry;
							(ii)institutions of higher
			 education;
							(iii)professional
			 societies;
							(iv)Federal, State, and
			 local governmental agencies (including the National Laboratories); and
							(v)financial,
			 transportation, labor, environmental, electric utility, or other appropriate
			 organizations or individuals with direct experience in deploying and marketing
			 plug-in electric drive vehicles, as the Secretary determines to be
			 necessary.
							(2)Terms
						(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
						(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
						(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
						(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
					(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this Act.
				(e)Response
					(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
					(2)Biennial
			 report
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
						(B)ContentsThe
			 report shall include—
							(i)a description of the
			 manner in which the Secretary has implemented or plans to implement the
			 recommendations of the Committee; or
							(ii)an explanation of the
			 reason that a recommendation of the Committee has not been implemented.
							(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
						(f)CoordinationThe
			 Committee shall—
					(1)hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees; and
					(2)coordinate efforts, to
			 the maximum extent practicable, with all existing independent, departmental,
			 and other advisory Committees, as determined to be appropriate by the
			 Secretary.
					(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
				305.Plug-in Electric Drive
			 Vehicle Interagency Task Force
				(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
					(1)the Office of Science and
			 Technology Policy;
					(2)the Council on
			 Environmental Quality;
					(3)the Department of
			 Energy;
					(4)the Department of
			 Transportation;
					(5)the Department of
			 Defense;
					(6)the Department of
			 Commerce (including the National Institute of Standards and Technology);
					(7)the Environmental
			 Protection Agency;
					(8)the General Services
			 Administration; and
					(9)any other Federal
			 agencies that the President determines to be appropriate.
					(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
					(1)plug-in electric drive
			 vehicle research and development (including necessary components);
					(2)the development of widely
			 accepted smart-grid standards and protocols for charging infrastructure;
					(3)the relationship of
			 plug-in electric drive vehicle charging practices to electric utility
			 regulation;
					(4)the relationship of
			 plug-in electric drive vehicle deployment to system reliability and
			 security;
					(5)the general deployment of
			 plug-in electric drive vehicles in the Federal, State, and local governments
			 and for private use;
					(6)the development of
			 uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
					(7)the alignment of
			 international plug-in electric drive vehicle standards.
					(c)Activities
					(1)In
			 generalIn carrying out this section, the Task Force may—
						(A)organize workshops and
			 conferences;
						(B)issue publications;
			 and
						(C)create databases.
						(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
						(A)foster the exchange of
			 generic, nonproprietary information and technology among industry, academia,
			 and the Federal Government;
						(B)integrate and disseminate
			 technical and other information made available as a result of the programs and
			 activities under this Act;
						(C)support education about
			 plug-in electric drive vehicles;
						(D)monitor, analyze, and
			 report on the effects of plug-in electric drive vehicle deployment on the
			 environment and public health, including air emissions from vehicles and
			 electricity generating units; and
						(E)review and report
			 on—
							(i)opportunities to use
			 Federal programs (including laws, regulations, and guidelines) to promote the
			 deployment of plug-in electric drive vehicles; and
							(ii)any barriers to the
			 deployment of plug-in electric drive vehicles, including barriers that are
			 attributable to Federal programs (including laws, regulations, and
			 guidelines).
							(d)Agency
			 cooperationA Federal agency—
					(1)shall cooperate with the
			 Task Force; and
					(2)provide, on request of
			 the Task Force, appropriate assistance in carrying out this section, in
			 accordance with applicable Federal laws (including regulations).
					
	
		September 28, 2010
		Reported with an amendment
	
